Per 'Curiam.

The surrender by Ballard is good as to both. If a plaintiff will elect to sue special bail jointly, he who is first taken shall have time to surrender till the last is taken also, and till the time allowed him (the last) for surrendering is expired. If he sues them separately, then each may be separately fixed; or one may be fixed, and the other may after-wards surrender the principal, and be discharged. So that, in fact, the plaintiff may have the body of the defendant in custody, and at the same time go on with a suit against the other bail which has been fixed. He cannot, however, have more than one satisfaction.
Let the defendants take the effect of their motion,, on payment of costs.